 633318 NLRB No. 77ASPLUNDH CONSTRUCTION CORP.1We hereby grant Asplundh Construction Corporation's unop-posed motion to correct the hearing transcript.Asplundh Construction Corporation and Local1049, International Brotherhood of Electrical
Workers, AFL±CIO and Local 282, Inter-national Brotherhood of Teamsters, AFL±CIO.Case 29±CD±452August 25, 1995DECISION AND DETERMINATION OFDISPUTEBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDBROWNINGThe charge in this Section 10(k) proceeding wasfiled on May 10, 1995, by Asplundh Construction Cor-
poration (Asplundh or the Employer), alleging that the
Respondent, Local 1049, International Brotherhood of
Electrical Workers, AFL±CIO (Local 1049), violated
Section 8(b)(4)(D) of the National Labor Relations Act
by engaging in proscribed activity with an object of
forcing the Employer to assign certain work to em-
ployees it represents rather than to employees rep-
resented by Local 282, International Brotherhood of
Teamsters, AFL±CIO (Local 282). The hearing was
held on May 25, 1995, before Hearing Officer Kathy
Drew King.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board affirms the hearing officer's rulings, find-ing them free from prejudicial error. On the entire
record, the Board makes the following findings.1I. JURISDICTIONAsplundh Construction Corporation is a New Yorkcorporation with its principal place of business in
Patchogue, New York. Asplundh is a contractor en-
gaged in the installation and repair of electric utility
and natural gas lines, and also performs road construc-
tion work. During the 12 months preceding the hear-
ing, Asplundh purchased and received at its Patchogue
facility goods and materials valued in excess of
$50,000, from points located outside the State of New
York. The parties stipulate, and we find, that Asplundh
is engaged in commerce within the meaning of Section
2(6) and (7) of the Act and that Local 1049 and Local
282 are labor organizations within the meaning of Sec-
tion 2(5) of the Act.II. THEDISPUTE
A. Background and Facts of DisputeAsplundh's primary client in its gas line service op-erations is Long Island Lighting Company (LILCO). In
servicing LILCO's gas lines, Asplundh performs threeprimary functions: (1) it repairs leaks in natural gasmains up to 2 inches in diameter and in residential dis-
tribution service lines; (2) it retubes residential dis-
tribution service lines (i.e., replaces worn gas lines
with smaller plastic lines threaded through the existing
lines); and (3) it installs new natural gas mains up to
2 inches in diameter and installs new residential dis-tribution service lines branching off the main to the
residence or other service point.When Asplundh purchased the construction contract-ing business from B & J Maintenance in or about
1990, it voluntarily recognized both Local 1049 and
Local 282 and assumed its predecessor's collective-
bargaining relationships with those Unions. Asplundh's
employees represented by Local 1049 perform all the
gas utility work described above pursuant to the par-
ties' collective-bargaining agreement (the Gas Agree-
ment). Employees represented by Local 282, on the
other hand, are involved in Asplundh's road construc-
tion work. Pursuant to a collective-bargaining agree-
ment between Local 282 and the Nassau-Suffolk Con-
tractors Association (the Association), a multiemployer
bargaining unit of which Asplundh is a member, em-
ployees represented by Local 282 drive trucks used in
Asplundh's road construction work. The labor agree-
ment between Local 282 and the Association is known
as the Heavy Construction and Excavation Agreement,
and governs those employees known as chauffeurs, on-
site stewards and Euclid and Turnapull operators.The performance of Asplundh's natural gas linework for LILCO involves the use of a variety of
trucks, including pickup trucks, rack trucks, flatbed
trucks, box trucks, and dump trucks, which may or
may not pull a trailer containing hot asphalt called a
``hot box.'' Before driving any one of these trucks, a
driver must have a commercial driver's license and un-
dergo specialized training in its operation. The trucks
involved with Asplundh's gas line service work are
used to transport personnel, tools, equipment, and ma-
terials to the jobsite, and typically remain at the jobsite
with the crew until the shift is complete at the end of
the day. Over the course of their collective-bargaining
relationship with the Employer, only employees rep-
resented by Local 1049 have driven these trucks to and
from their worksites.The truck driving associated with Asplundh's heavyconstruction and excavation work is of a somewhat
different nature. In a typical road construction job,
Asplundh employees represented by Local 282 drive
dump trucks to and from the jobsite in a continuous
``round-robin'' fashion, hauling away tons of debris
for dumping and then bringing in loads of asphalt to
the construction site. Under this regimen, the employ-
ees represented by Local 282 drive trucks to and from
the jobsite for the duration of their shifts so that debris
is continuously removed and asphalt is continuously 634DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
supplied. Although employees represented by Local282 drive the trucks associated with Asplundh's heavy
construction and excavation work, those employees
have never driven the trucks involved with the Em-
ployer's gas line service work.In January 1995, Asplundh began receiving a num-ber of grievances from Local 282 claiming that the
truck driving associated with certain of the Employer's
gas line service work should be assigned to employees
represented by Local 282 pursuant to the Heavy Con-
struction and Excavation Agreement. The grievances
were processed without resolution pursuant to steps es-
tablished in the parties' collective-bargaining agree-
ment, and now await arbitration.At the same time the Employer was receiving Local282's grievances, it was beginning negotiations with
Local 1049 for renewal of the Gas Agreement. During
the course of the negotiations, Thomas Draghi,
Asplundh's manager of Gas Operations and its labor
relations representative, notified Local 1049 Represent-
ative Everett Lewis that the Employer was receiving
the truck driving grievances from Local 282. Lewis
asked to be kept apprised of their status. In late April
1995, Draghi informed Lewis that Local 282's griev-
ances were set for hearing before the parties' Joint
Disputes Panel on May 10, 1995.By letter dated May 2, 1995, Lewis informed Draghithat should Asplundh reassign the truck driving associ-
ated with certain gas line service work to employees
represented by Local 282, the Employer would be in
breach of the Gas Agreement, and the jobs and the
work performance of the employees represented by
Local 1049 would be ``in jeopardy.'' Perceiving the
letter as a veiled threat to stop the gas line service
work, Draghi telephoned Lewis shortly after receiving
the letter and requested a clarification of its intent.
Lewis then informed Draghi that if the truck driving
associated with certain gas line service work was as-
signed to employees represented by Local 282, em-
ployees represented by Local 1049 would stop per-
forming the gas work altogether.B. The Work in DisputeThe disputed work involves truck driving related towork on natural gas lines that are 2 inches or less in
diameter, to excavation, including asphalt patch work,
and to restoration work (pipe trench creation and fill-
ing), for the Long Island Lighting Company, as per-
formed by employees of Asplundh Construction Cor-
poration, which is located at Patchogue, New York.C. Contentions of the PartiesAsplundh contends that Local 1049's threat to en-gage in a work stoppage is sufficient basis for the
Board to have reasonable cause to believe that Section
8(b)(4)(D) of the Act has been violated, and neitherUnion disputes this contention. With regard to the mer-its, Asplundh and Local 1049 assert that the work in
dispute should be awarded to employees represented
by Local 1049 based on past practice of the parties,
the superior training and skills of the employees rep-
resented by Local 1049, governing provisions of the
Gas Agreement, area and industry practice, and econ-
omy and efficiency of operations.Local 282 asserts that Asplundh has not consistentlyassigned the disputed work to employees represented
by Local 1049. Rather, as its grievance forms reflect,
Local 282 asserts that its representatives have wit-
nessed non-Local 1049 employees performing the dis-
puted work on a number of occasions. In addition,
Local 282 argues that at least one other gas line serv-
ice contractor in the area utilizes employees rep-
resented by Local 282 to drive trucks incident to their
gas line service work. Finally, Local 282 contends that
the Gas Agreement is inapplicable to the disputed
work and that its Heavy Construction and Excavation
Agreement controls the issue. For these reasons, Local
282 asserts that the disputed work should be assigned
to Asplundh employees it represents.D. Applicability of the StatuteBefore the Board may proceed with determining adispute pursuant to Section 10(k) of the Act, two juris-
dictional prerequisites must be met. First, the Board
must find reasonable cause to believe that Section
8(b)(4)(D) of the Act has been violated. Second, the
Board must find that the parties have failed to agree
on a method for voluntary adjustment of the dispute.These jurisdictional prerequisites have been met inthis case. First, as noted above, both Local 1049 and
Local 282 claim the work in dispute. In addition, Local
1049 Representative Everett Lewis has advised
Asplundh both orally and in writing that if the Em-
ployer reassigns the work to employees represented by
Local 282, employees represented by Local 1049 will
cease performing gas line service work altogether. On
this basis, we find reasonable cause to believe that
Section 8(b)(4)(D) of the Act has been violated. Sec-
ond, the parties stipulated that they have not agreed on
a method to adjust this dispute voluntarily. Accord-
ingly, we find that the Board has jurisdiction to resolve
this dispute.E. Merits of the DisputeSection 10(k) requires the Board to make an affirm-ative award of disputed work after considering various
factors. NLRB v. Electrical Workers IBEW Local 1212(Columbia Broadcasting), 364 U.S. 573 (1961). TheBoard has held that its determination in a jurisdictional
dispute is an act of judgment based on common sense
and experience, reached by balancing the factors in-
volved in a particular case. Machinists Lodge 1743 (J. 635ASPLUNDH CONSTRUCTION CORP.2Local 282 argues that sec. 12.03 of the Gas Agreement, whichis cited above as explicitly requiring employees represented by Local1049 to perform the driving associated with the gas utility work cov-ered by the agreement, is irrelevant to a determination of the dispute
because it is found under an article of the agreement entitled
``Change of Headquarters.'' We conclude that the location of this
language in the Gas Agreement does not detract from its otherwise
explicit mandate.A. Jones Construction), 135 NLRB 1402, 1410±1411(1962).The following factors are relevant in making the de-termination of this dispute.1. Certification and collective-bargainingagreementsBoth Unions involved in this dispute were volun-tarily recognized by the Employer. Accordingly, nei-
ther Union has been certified by the Board.As noted above, Asplundh and its employees rep-resented by Local 1049 have entered into a collective-
bargaining agreement known as the Gas Agreement.
Section 1.01 of the Gas Agreement recognizes Local
1049 as the exclusive bargaining representative for
Asplundh's employees engaged in gas utility work, in-
cluding all work associated with gas lines 2 inches or
less in diameter. Section 12.03 of the Gas Agreement
explicitly states that ``Employees will drive and oper-
ate company vehicles and equipment to perform work
outlined in this Agreement.'' Finally, Sections 8.04
and 8.11 of the Gas Agreement indicate that certain
employees must have a commercial driver's license to
perform particular tasks delineated in the agreement,
language which at least contemplates that driving the
Employer's vehicles will be a component of the gas
line service work.Section 1(b) of the Heavy Construction and Exca-vation Agreement, Local 282's labor agreement with
the Employer, governs work defined as ``the Construc-
tion of Engineering Structures and Building Founda-
tions, exclusive of the Erection of Building Super-
structures.'' Section 20 of the agreement states that
``Equipment historically manned by Employees cov-
ered by this Agreement and work historically per-formed by such equipment will continue to be manned
and performed by Employees covered by this Agree-
ment.'' Subsection (k) of section 6 of the agreement,
which establishes rules governing the Employer's
equipment, defines ``trucks and equipment'' to include
``trucks, trailers, euclids, turnapulls and other equip-
ment within the jurisdiction of Local 282.''We conclude that an analysis of the parties' collec-tive-bargaining agreements favors an award of the dis-
puted work to employees represented by Local 1049.
The Gas Agreement explicitly refers both to the type
of gas line service work involved in this case and the
truck driving incident thereto, while the Heavy Con-
struction and Excavation Agreement makes no mention
of gas utility work at all.2In addition, the record doesnot reflect that the equipment enumerated in the HeavyConstruction and Excavation Agreement as that oper-
ated by employees represented by Local 282Ðtrucks,
trailers, euclids, turnapulls, and other equipmentÐis, in
fact, equipment used to perform the truck driving at
issue in this case. Rather, Asplundh Manager of Gas
Operations Draghi testified that the equipment used to
perform the disputed truck driving includes rack
trucks, flat bed trucks, pickup trucks, dump trucks, and
box trucks. We find that this factor favors an award of
the disputed work to employees represented by Local
1049.2. Employer preference and past practiceThomas Draghi, Asplundh's manager of Gas Oper-ations and its labor relations representative, testified
that the Employer prefers to assign the disputed work
to its employees represented by Local 1049. Moreover,
it is undisputed that employees represented by Local
282 have never performed the disputed work before,either for Asplundh or for its two corporate prede-
cessors.Local 282 contends that the employer's preferenceand past practice are mitigated by the apparent occa-
sional assignment of the disputed work to employees
not represented by Local 1049. The Employer responds
that the occasional assignment of driving associated
with gas line service work to non-Local 1049 employ-
ees has occurred pursuant to the Gas Agreement,
which permits the Employer to use non-Local 1049
employees when Local 1049 employees are unavail-
able to drive. Local 1049 does not dispute this con-
struction of the Gas Agreement. Moreover, Everett
Lewis, Local 1049's representative, testified that in ap-
proximately January or February 1994, Local 1049
filed grievances resulting from the Employer's assign-
ment of the disputed driving outside the parameters of
the Gas Agreement, and that Asplundh agreed to settle
those grievances for approximately $11,000 in back-
pay. The record reflects that to the extent that the Em-
ployer has deviated from its otherwise consistent prac-
tice of assigning the disputed work to employees rep-
resented by Local 1049, the deviations have been gov-
erned by the collective-bargaining agreement between
Asplundh and Local 1049. Thus, we find that the fac-
tor of employer preference and past practice favors an 636DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
award of the disputed work to employees representedby Local 1049.3. Area and industry practiceDraghi testified that Asplundh as well as its two cor-porate predecessors have assigned the work in dispute
to employees represented by Local 1049. He further
testified that LILCO, which performs some of its own
gas utility service work, utilizes employees represented
by Local 1049 to do the driving associated with such
work. Local 1049 Representative Lewis testified that
Local 1049 represents employees of other area contrac-
tors that perform the driving associated with com-
parable gas line service work.Local 282 argues in brief that a local companycalled Bancker, which also performs gas line service
work for LILCO, utilizes employees represented by
Local 282 to do the driving associated with such work.
In testimony, however, Lawrence Kudla, Local 282's
representative, conceded that Bancker does not employ
workers represented by Local 1049. Kudla further con-
ceded that Bancker is not comparable to Asplundh be-
cause it is just initiating its service of gas lines 2
inches or smaller in diameter and that it does not per-
form the work on the scale that Asplundh does. Ac-
cordingly, an analysis of the area and industry practice
favors an award of the work in dispute to employees
represented by Local 1049.4. Economy and efficiency of operationsDraghi testified that out of an 8-hour shift, employ-ees represented by Local 1049 spend approximately 1
to 2 hours transporting to and from the jobsite all the
workers, tools, material, and equipment necessary to
service gas utility lines. Draghi further testified that for
the remainder of the shift, the trucks remain idle at the
jobsite while the employees represented by Local 1049
service the gas lines. Asplundh asserts that if it were
to assign the disputed work to employees represented
by Local 282, who are not trained or certified in the
service of gas lines and whose labor contract does not
permit such work, those employees would remain idle
at the jobsite along with the trucks. Under such cir-
cumstances, Asplundh asserts that its labor costs would
increase significantly because it would have to pay a
full day's wages to employees represented by Local282 and would still have to employ a full crew com-
posed of employees represented by Local 1049 in
order to complete the gas utility work.Local 282 does not dispute that if employees it rep-resents were assigned the disputed driving, employees
represented by Local 1049 would still be necessary toperform the gas line service work and that the Employ-er's labor costs would significantly increase. Instead,
Local 282 asserts that employees it represents could be
kept busy transporting materials and debris to and
from the jobsite. As noted above, Draghi testified that
there is little or no need for the supply of materials to
or the removal of debris from gas utility jobsites.
Based on the testimony presented, we conclude that
this factor favors an award of the work to employees
represented by Local 1049.5. Relative skills and trainingThe testimony of the representatives of all three par-ties indicates that employees represented by both
Unions have commercial driver's licenses and are
trained to perform the disputed driving, and therefore
meet the minimum criteria for performing such work.
As noted above, however, only employees represented
by Local 1049 have the requisite training and certifi-
cation to perform the gas line service work that is cen-
tral to the driving in question. Thus, this factor favors
an award of the work in dispute to employees rep-
resented by Local 1049.ConclusionsAfter considering all the relevant factors, we con-clude that Asplundh's employees represented by Local
1049 are entitled to perform the work in dispute. We
reach this conclusion relying on Asplundh's collective-
bargaining agreement with Local 1049, Asplundh's
preference and past practice, area and industry practice,
economy and efficiency of operations, and the relative
skills and training of the employees involved. In mak-
ing this determination, we are awarding the disputed
work to employees represented by Local 1049, Inter-
national Brotherhood of Electrical Workers, AFL±CIO,
not to that Union or to its members. This determina-
tion is limited to the controversy that gave rise to this
proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute.Employees of Asplundh Construction Corporationrepresented by Local 1049, International Brotherhood
of Electrical Workers, AFL±CIO are entitled to per-
form the truck driving related to work on natural gas
lines that are 2 inches or less in diameter, to exca-
vation, including asphalt patch work, and to restoration
work (pipe trench creation and filling), for the Long
Island Lighting Company.